Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose an apparatus for a high temperature test and a low temperature test having a combination of a depressing head and a test base, the test base comprising a chip socket for receiving an electronic component, the depressing head being arranged to press the electronic component, the depressing head comprising: a cooling module configured to cool the electronic component for performing the low temperature test, the cooling module comprising a first end face and a second end face; a heating module configured to heat the electronic component for performing the high temperature test, the heating module being abutted on the second end face of the cooling module; and a heat dissipation module, comprising a heat sink and at least one heat conduction member, the heat sink being abutted on the first end face of the cooling module, the at least one heat conduction member being thermally coupled to the heating module and the heat sink as recited in claim 1. Claims 2-6 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose method for a high temperature test and a low temperature test having combined method step of  the steps of: (A) providing an electronic component onto a test base and pressing the electronic component by a depressing head; and (B) heating or cooling the electronic component by the depressing head so that a temperature of the electronic device reaches a predetermined high temperature or a predetermined low 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yamazaki (Pat#6,545,458) disclose low temperature test equipment.
	Nakamura (Pat# 7,726,145) disclose temperature control unit for electronic component and handler apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867